Citation Nr: 0031684	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  94-07 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for a right foot 
disability.

3.  Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1959 to 
January 1962.

This case previously came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions, date in March 1993 
and May 1993, of the Albuquerque, New Mexico, Department of 
Veterans Affairs (VA), Regional Office (RO), which denied 
entitlement to the benefits sought.

In October 1993, the veteran presented testimony at a 
personal hearing held by the Hearing Officer (HO) at the 
local VARO.  A copy of the transcript of the hearing has been 
associated with the claims folder.

The Board remanded this case for additional evidentiary 
development in May 1996 and October 1998.

Following compliance, the RO confirmed and continued the 
denial of the benefits sought in a June 2000 supplemental 
statement of the case.

The veteran's claim for service connection for bronchitis is 
the subject of the 'REMAND' portion of this decision.


FINDINGS OF FACT

1.  The veteran's right foot disability is congenital in 
origin and, although aggravated by service, is not shown to 
have resulted in superimposed injury.

2.  The veteran complained of occasional arthritis-type pains 
on enlistment examination in 1959 and thereafter.

3.  The January 2000 VA examiner has opined that the 
veteran's present arthritis is not related to the generalized 
joint pain that he manifested in service.


CONCLUSIONS OF LAW

1.  The veteran's congenital right foot disability was not 
aggravated by military service.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303(c) (2000); see also VAOPGCPREC 82-90 
(July 18, 1990).

2.  Generalized arthritis was not incurred in or aggravated 
by military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1131, 5107(a) (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  This law rewrites 
the 38 U.S.C. §§ 5 100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.  

The Board will apply the law cited above as this version is 
clearly more favorable to the appellant's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation is amended while a case is pending, the version 
most favorable to the veteran will apply); see also 
VAOPGCPREC 03-2000 (Apr. 10, 2000).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty.  38 U.S.C.A.§ 1131 (West Supp. 2000).  
Certain chronic diseases, when manifest to a degree of 10 
percent or more within one year after the veteran's military 
service ended, may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (2000).  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. § 1113 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.307(d) (2000).

The appellant will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304 (2000).

Generally, a preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (2000).  
However, aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (2000).  
Congenital or developmental defects may not be service-
connected because they are not considered "injuries" under VA 
law and regulations.  38 C.F.R. § 3.303(c) (2000). The VA 
General Counsel has held, however, that service connection 
may be granted for diseases (but not defects) of congenital, 
developmental or familial origin if the evidence as a whole 
shows that the manifestations of the disease in service 
constituted "aggravation" of the disease within the meaning 
of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 
1990).  38 C.F.R. §§ 3.303(c), 3.306.  Compare 38 C.F.R. § 
4.57.

Temporary or intermittent flare-ups of symptoms during 
service are not sufficient to be considered aggravation 
absent worsening of the underlying disorder.  Jensen v. 
Brown, 19 F.3d 1413, 1416 (Fed. Cir. 1994); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The liberalizing evidentiary standards set forth in 38 
U.S.C.A. § 1154(b) (West 1991) and its corresponding 
regulatory section, 38 C.F.R. § 3.304(d) (2000), are not 
applicable in this case as the veteran had peacetime service 
only and does not allege that any of the disabilities were 
incurred while engaging in combat with the enemy.

Service medical records show that, at his enlistment 
examination in August 1959, the veteran complained of 
occasional pains in his wrists and knees.  The examiner 
indicated on the August 1959 examination report that the 
veteran had "occasional arthritis type pains."  In December 
1959, the veteran sought medical treatment for pain and 
swelling of the right foot, in the phalanges area, after 
walking.  He could not stand on the forward part of his foot.  
Physical examination showed no visible redness, swelling or 
increased heat.  However, the examiner noted that the veteran 
had definite tenderness over the 3rd and 4th metatarsals.  X-
rays were negative.  The diagnosis was foot strain.  He was 
given an Ace bandage and told to limit weight bearing.  On 
Report of Medical History for separation examination purposes 
in December 1961, the veteran reported experiencing pain in 
his finger joints prior to service.  He also reported that on 
five or six occasions during service, he experienced this 
pain but he never went to sick call for treatment.  However, 
he specifically indicated that he did not have any foot 
trouble.  The examiner noted on the December 1961 separation 
examination report that the veteran was asymptomatic at that 
time.  The remainder of the service medical records, 
including the 1959 enlistment examination report and the 1961 
separation examination report, are silent for treatment or 
clinical findings of arthritis or right foot disability.

Private treatment records obtained from Dr. Thomas that a 
diagnosis of gout was rendered in June 1983, during a private 
hospitalization.

An April 1993 Social Security Determination Unit examination 
report reflects a diagnosis of inflammatory polyarthritis 
which has been somewhat migratory.

In October 1993, the veteran presented testimony at a 
personal hearing held by HO at the local VARO.  The veteran 
stated that he was a clerk typist in service and served 
mostly in Germany.  He noted that he had problems with his 
right foot in basic training.  Although he was seen on one 
occasion in service, his doctors never gave him a diagnosis 
and he was not allowed to return to sick call.  He also noted 
that his aches and pain, which he felt were arthritis, began 
in basic training.  He indicated that he was treated by a 
private physician for these disorders following service, but 
they have otherwise left for parts unknown or have died.  The 
veteran further noted that he had to quit his job in the 
automotive sales and service industry  on account of pain.

VA treatment records developed between 1984 and 1996 indicate 
treatment on occasion for variously diagnosed arthritis.

The Board remanded this case to the RO for additional 
evidentiary development in May 1996.

In an August 1996 letter to the veteran, the RO indicated 
that it was requesting medical records from Drs. Thomas and 
Most.  It was noted that Dr. LeBeouf could not be contacted 
as no address was provided for him.

In September 1996, the RO received copies of treatment 
records developed by Dr. Most which show treatment for 
osteochondritis in 1987 and treatment on occasion for 
arthritis in 1993.

In November 1996, the veteran submitted a statement wherein 
he indicated that he contacted the hospital where Dr. Thomas 
worked and was assured that they had already provided all of 
his treatment records to the RO.  With regard to Dr. LeBeouf, 
the veteran indicated that he was no where to be found.

The veteran was thereafter afforded VA orthopedic 
examinations in February 1997 and August 1997.  The February 
1997 VA examination report indicated that the veteran 
manifested traumatic myositis and myalgias involving the 
right foot and status post sprain of the right foot, as well 
as rheumatoid arthritis involving the wrists, hands, hips, 
knees, ankles, feet, and heels.  The August 1997 VA 
examination report reflected a diagnosis of tarsal coalition 
(calcaneonavicular) of both feet.  The VA examiner indicated 
that cancaleonavicular coalition was a congenital condition 
of the feet and that it was highly probable that the 
veteran's foot pain during basic training was due to his 
tarsal coalition.

In reviewing the record, the Board observes that the August 
1997 VA examiner did not have access to the veteran's claims 
folder and had not rendered an opinion as to whether the 
rheumatoid arthritis is medically related to the veteran's 
joint pain in service.  Accordingly, this case was again 
remanded to the RO in October 1998.

In February 1999, the RO sent another letter to the veteran 
requesting that he provide names, addresses and dates of 
treatment for all health care providers which have treated 
him for bronchitis, a right foot disability and for arthritis 
so that VA could assist him in obtaining these documents for 
review.

In response to the February 1999 letter, the veteran 
submitted copies of VA treatment records developed in 1997 
and 1998.  These records showed continued treatment on 
occasion for rheumatoid arthritis.

The veteran was afforded a VA podiatric examination in March 
1999 which, based on a review of the claims folder and 
physical examination, revealed the presence of calcaneal-
navicular coalition and lateral cuneiform-third metatarsal 
coalition of both feet.  The podiatric examiner indicated 
that the veteran's condition, tarsal coalition and the 
cuneiform-metatarsal coalitions are congenital.  These types 
of abnormalities are present at birth.  They are usually not 
symptomatic until the first and second decade of life.  This 
condition is aggravated by any kind of prolonged standing, 
walking or running and would be expected to become painful 
during physical activities such as basic training.  Even this 
condition, when aggravated, can become painful for quite a 
while and then, as the activity is decreased, the pain and 
symptomatology does decrease.  It was opined that the 
veteran, upon separation in 1961, checking that he had no 
more foot problems is indicative that his feet did in fact 
become less symptomatic after his basic training period of 
time.  His rheumatoid arthritis, which developed much later 
from his separation, is probably not a factor during his time 
on active duty.  The natural progression of the disease was 
probably not affected by his time in the military.

The veteran was also afforded a VA general medical 
examination in January 2000, which revealed the presence of 
recurrent and symptomatic osteoarthritis of the hands and 
shoulders, diffuse idiopathic skeletal hyperostosis (DISH) of 
the knees, as well as arthralgias of the hips, wrists and 
ankles.  The examiner commented that the veteran's complaints 
concerning the shoulders, hands, and knees were most likely 
due to osteoarthritis that can cause a positive rheumatoid 
factor.  Other joint complaints were due to natural age 
complaints but neck complaints are secondary to degenerative 
disc disease of C5-6 (rheumatoid arthritis usual involvement 
of the cervical spine is at the level of C1-2).  The examiner 
did not think this condition existed prior to veteran 
entering the service but follows the natural progression of 
the disease.  Rather, the examiner opined that the veteran is 
as likely as not to have rheumatoid arthritis due to: (1) no 
characteristic joint involvement; (2) no characteristic 
radiological findings; and (3) normal ESR without any 
rheumatoid arthritis treatment.  The significance of symptoms 
and complaints during his military service are very 
unspecific because the examiner did not know the complete 
history at that time and probably his complaints of ankle 
swelling and hand swelling could be secondary to trauma that 
was never reported.  The examiner had difficulty assessing 
the significance of the swelling of ankles, hands and wrists 
at that time.  Even so, the examiner did not think that his 
previous complaints are not related to his present 
complaints.

In view of the foregoing, the Board is satisfied that all 
relevant facts have been properly developed.  The record is 
devoid of any indication that there are other records 
available which should be obtained.  Therefore, no further 
development is required in order to comply with the VCAA.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Having reviewed the entire evidentiary record, however, the 
Board finds that service connection for generalized arthritis 
and residuals of a right foot injury is not warranted.  
Although the veteran has presented evidence of current 
disability, various VA examiners have specifically ruled out 
a relationship between the present arthritis and service, and 
The Board has also considered the contentions of the veteran, 
inasmuch as the veteran is offering his own medical opinion 
and diagnoses, and notes that the record does not indicate 
that the veteran has any medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The veteran's 
assertions of medical causation alone are not probative 
because lay persons (i.e., persons without medical expertise) 
are not competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993).

In this case, for the reasons stated above, the Board has 
concluded that the preponderance of the evidence is against 
the veteran's claims for service connection for generalized 
arthritis and residuals of a right foot injury.  The doctrine 
of reasonable doubt, therefore, does not apply in this case.  
See 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 
(1997); and Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

The claims of entitlement to service connection for 
generalized arthritis and residuals of a right foot injury 
are denied.




REMAND

In its August 2000 Informal Hearing Presentation, the 
veteran's accredited representative raised a 'new' claim of 
entitlement to service connection for chronic pulmonary 
disease secondary to tobacco use and/or nicotine dependence.

The Board observes that the issue of entitlement to service 
connection for chronic pulmonary disease secondary to tobacco 
use and/or nicotine dependence has not been adjudicated by 
the RO, and finds that this matter is inextricably 
intertwined with the claim for service connection for 
bronchitis presently on appeal.  Therefore, it would not be 
prudent to adjudicate the bronchitis claim prior to 
adjudicating the veteran's tobacco use and/or nicotine 
dependence claim.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991) (all issues "inextricably intertwined" with issues 
certified for appeal, are to be identified and developed 
prior to appellate review).

Review of the veteran's claim for service connection for 
bronchitis is deferred pending the return of this case to the 
Board.

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the issue of 
entitlement to service connection for 
chronic pulmonary disease secondary to 
tobacco use and/or nicotine dependence.  
All pertinent laws, precedent opinions of 
VA's Office of General Counsel and 
guidelines from VA's Under Secretary for 
Health regarding the adjudication of 
claims of entitlement to service 
connection based on tobacco use or 
nicotine dependence, to include The 
Internal Revenue Service Restructuring 
and Reform Act of 1998 (IRS Reform Act) 
(enacted into law as Public Law No. 105-
206 and codified at 38 U.S.C.A. § 1103 
(West Supp. 2000)), VAOPGCPREC 19-97 (May 
13, 1997) and USB Letter 20-97-14 (July 
24, 1997), should be considered.

The veteran and his representative are 
hereby notified that a timely notice of 
disagreement and substantive appeal (VA 
Form 9) must be filed in order to perfect 
a claim of entitlement to service 
connection for chronic pulmonary disease 
secondary to tobacco use and/or nicotine 
dependence, and without such the Board 
will not have jurisdiction.

2.  The appeal on the issue of 
entitlement to service connection for 
bronchitis should be returned to the 
Board irrespective of whether the appeal 
referred to above is perfected.

The appellant and representative should be afforded the 
opportunity to respond thereto.  By this REMAND the Board 
intimates no opinion, either factual or legal, as to the 
ultimate determination warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 9 -


- 1 -


